Citation Nr: 0811885	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-01 620	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for depression with 
anxiety.  

3.  Entitlement to service connection for a neck disability.  

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for Hodgkin's lymphoma.  

7.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


REMAND

The veteran had active military service from December 1976 to 
December 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The veteran requested and was scheduled for a hearing to be 
conducted before a member of the Board at the RO in Detroit, 
Michigan on June 20, 2007.  The veteran did not appear for 
the hearing.  Nevertheless, he submitted a motion for a new 
hearing that was received at the Board in August 2007.  The 
veteran noted that the notice of the scheduled hearing 
arrived late due to what he characterized as a Postal Service 
mix-up.  He also noted that he had surgery scheduled for the 
day of the hearing, and that he was not able to write VA 
about this owing to health issues.  

VA regulations require that, when a claimant fails to report 
for a scheduled Board hearing, no further request for a 
hearing will be granted in the same appeal unless the failure 
to appear was with good cause and the cause for failure to 
appear arose under such circumstances that a timely request 
for postponement could not have been submitted prior to the 
scheduled hearing date.  Whether good cause for failure to 
appear, and the impossibility of timely requesting 
postponement have been established, are to be determined by 
the Board Member who would have presided over the hearing.  
38 C.F.R. § 20.704(d) (2007).  

The Board Member who was to have presided over the hearing 
for which the veteran failed to report has been consulted and 
she has determined that the failure to appear was with good 
cause and that the cause for failure to appear arose under 
such circumstances that a timely request for postponement 
could not have been submitted prior to the scheduled hearing 
date.  The veteran's motion for another hearing is therefore 
granted.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

The RO should schedule the veteran 
for a Board hearing at the RO.  The 
veteran should be given notice of the 
hearing and opportunity to prepare.  

No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  

